                      Case 1:18-cv-11657-ER Document 133 Filed 05/18/20 Page 1 of 1




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                      Thomas B. Roberts
Corporation Counsel                               100 CHURCH STREET                           Phone: (212) 356-0872
                                                  NEW YORK, NY 10007
                                                                                               throbert@law.nyc.gov


                                                                       May 18, 2020



        The Honorable Edgardo Ramos
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, N.Y. 10007

                          Re: Christa McAuliffe Intermediate School PTO, Inc. v. Bill De Blasio,
                              18cv11657 (ER)(OTW)
        Dear Judge Ramos:

                        This letter is submitted on behalf of defendants in accordance with the Court’s
        direction that defendants respond by today on the issue of whether they intend to challenge the
        standing of plaintiffs following receipt of plaintiffs’ supplemental declarations concerning
        standing. Following review of these supplemental declarations, Defendants have decided not to
        challenge plaintiffs’ standing.

                                                                       Respectfully,

                                                                       /s/Thomas B. Roberts

                                                                       _______________________

                                                                       Thomas B. Roberts
                                                                       Marilyn Richter
                                                                       Sharon Sprayregen
                                                                       Assistants Corporation Counsel
